Citation Nr: 0203775	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder. 

2.  Service connection for a bilateral knee disability as 
secondary to the veteran's service-connected foot or thoracic 
spine disorders.

(Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for a back injury claimed as incurred or 
aggravated during Department of Veterans Affairs (VA) 
vocational rehabilitation training will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two July 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In August 2001, the veteran and his 
wife testified at a hearing at the RO before the undersigned 
Board Member.

The claim for compensation under 38 U.S.C.A. § 1151 is the 
subject of additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
After completion of the development, the Board will give 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  Following notice of 
development and review of any response to that notice, the 
Board will prepare a separate decision.  


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the new and material (low back disorder) and service 
connection (knee disorder) claims.

2.  An unappealed February 1983 RO decision denied service 
connection for a low back injury.

3.  Evidence added to the record since the RO's February 1983 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for a low back 
disorder. 

4.  An asserted knee disorder is not related to the veteran's 
period of active military service, nor is it caused by or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's February 1983 decision, denying entitlement to 
service connection for a low back disorder, is final.  38 
U.S.C.A. §§ 5103A, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. §§  5103A, 5108  (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001). 

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service, nor is it proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  This liberalizing 
legislation is applicable to the veteran's claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also broadens 
VA's obligation to obtain relevant records and advise a 
claimant of the status of those efforts.  In addition, it 
contains an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Board also notes that the provisions of the 
VCAA do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108 (West 1991).  

The Board is cognizant of the fact that the RO originally 
denied the veteran's service-connection claim for a bilateral 
knee disorder as "not well grounded".  However, after 
examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a knee 
disorder have been properly developed.  The appellant's 
service medical records, VA examination reports, and recent 
non- VA and VA medical records have been associated with the 
claims file.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  In this regard, the Board 
notes that, in a letter dated December 15, 1998, the RO 
requested that the veteran provide new and material evidence 
to reopen his low back injury claim and to establish evidence 
of a knee disorder secondary to a service-connected 
disability.  The veteran did not reply.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the recently enacted VCAA.  
38 U.S.C.A. § 5301A (West Supp. 2001).

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for low back and knee 
disorders because the RO has complied with the notice 
provisions of the VCAA.  The May 2000 statement of the case 
specifically notified the veteran of the requirements needed 
to reopen a service connection claim and for entitlement to 
service connection.  Specifically, the RO notified the 
veteran that that to establish entitlement to service 
connection there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between the disability and service.  Moreover, all of 
the relevant evidence was considered.  As such, the Board 
finds that there has been no prejudice to the veteran that 
would warrant a remand, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a low 
back disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The RO first denied a claim for entitlement to service 
connection for a low back injury in a February 1983 rating 
decision, stating that no residuals of a lower back injury 
were noted on his separation examination and that a December 
1982 VA examination report and X-rays of the lumbosacral 
spine showed no demonstrable abnormality.  By a letter dated 
April 29, 1983, the RO notified the veteran that his claims 
for conditions of the skeletal system had been denied and was 
advised of his appellate rights.  In January 1984, the RO 
issued a correction to the April 1983 notification letter and 
specifically indicated that his low back injury was 
determined to be nonservice connected and that he was not 
entitled to VA treatment for it.  No appeal was initiated 
within one year of the January 24, 1984 corrected 
notification.  In June 1998, the veteran sought to reopen his 
claim for service connection for a low back injury and added 
claims for service connection for a knee disorder secondary 
to his service-connected foot and back disabilities.  In a 
July 1999 decision, the subject of this appeal, the RO 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a low back injury 
had not been submitted.  That decision noted that, although 
the veteran had been treated for low back pain from August 
1994, there was no evidence to show that it was related to 
the hyperextension injury to his low back sustained in 
September 1979.  The veteran was notified of the decision and 
was advised of his appellate rights the same month; he 
perfected an appeal within one year of the notification. 

Since the veteran did not perfect an appeal of the February 
1983 RO decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen the claim and the Board may proceed with appellate 
review.  In this regard, the Board notes that the RO, in the 
May 2000 statement of the case, explained that to reopen a 
claim the veteran must submit new and material evidence, 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Moreover, in its 
December 1998 letter to the veteran, the RO explained the 
evidence needed to reopen his claim and asked for additional 
information from the veteran.  The veteran did not reply; 
however, he and his wife did testify at a Travel Board 
hearing.  Therefore, the Board may proceed with its appellate 
review without prejudice to the veteran.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(C)(iii)); see also Bernard, supra.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Second, if VA determines that 
the evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), vacated and remanded on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

The pertinent evidence that was of record at the time of the 
RO's February 1983 denial includes the service medical 
records furnished by the Air Force in December 1982 and 
December 1982 VA X-ray and examination reports.  
Collectively, this evidence shows that the veteran was 
treated in September 1979 for an acute hyperextension injury 
to his low back from doing a forward flip on a trampoline and 
for mechanical back pain due to jogging, mowing and edging in 
1981; that his separation examination report noted that he 
had muscle sprain of the thoracic spine; and that a December 
1982 VA examination report showed no demonstrable abnormality 
of the lumbosacral spine.

The additional evidence that has been associated with the 
veteran's claims file since the RO's February 1983 decision 
includes: private treatment records for work-related injuries 
to his right ankle ligaments, left thigh, left knee, and 
lumbar strain due to lifting from January 1983 to October 
1993; VA outpatient treatment records from April 1994 to 
December 1998; vocational rehabilitation records; a June 1999 
VA examination report; a transcript of the August 2001 
hearing; and various statements from the veteran and his 
representative.   

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for a low back 
disorder.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a).

The evidence presented following the RO's February 1983 
denial is essentially repetitive. It does not bear 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  

The new evidence merely confirms that the veteran has been 
treated on several occasions for acute low back pain.  The 
veteran's statements and testimony reflect his belief that he 
developed a low back disorder during active service as a 
result of falling while doing air-conditioning work on a B-
52.  The veteran testified that the Air Force treating 
physician told him that he might have subsequent problems 
with his knees or back.  The service medical records show no 
treatment for the above-described accident in service.  The 
new evidence does not include a medical opinion that the 
veteran's in-service trampoline injury or treatment, on other 
occasions, for mechanical low back pain resulted in a low 
back disability related to service.  It also does not reflect 
any medical opinion linking scoliosis of the lumbar region 
found in 1997, or lumbar strain related to lifting at work in 
1985, to the veteran's period of active service.  This is 
particularly so, in light of December 1982 VA and May 1985 X-
ray reports showing no demonstrable osseous abnormality of 
the lumbosacral spine.  The law provides that, with respect 
to questions involving diagnosis or medical causation, 
credible medical evidence is required.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  Thus, the veteran's statements 
that he has a low back disorder attributable to his active 
service do not establish the necessary nexus, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the RO's February 
1983 decision remains final.  Accordingly, the benefit sought 
on appeal must be denied.  

II.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  Generally, when a veteran contends that a 
service-connected disorder has caused a new disability, there 
must be competent medical evidence that the secondary 
disability was caused or chronically worsened by the service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  

At his Travel Board hearing the veteran indicated that he had 
a knee disorder that was related to the aircraft maintenance 
accident described earlier.  However, in his claim, the 
veteran asserted that he had a knee disorder, which was 
secondary to the service-connected disabilities of his feet 
and back.  

November and December 1983 private treatment records show 
that the veteran reported being injured on Halloween when a 
fellow worker struck his left thigh with a heavy object.  The 
veteran also complained of swelling and lack of flexibility 
of his right knee.  X-rays were negative.  He was diagnosed 
with a contusion of the left thigh with traumatic effusion of 
the left knee.  A follow-up visit in November 1983 noted that 
the veteran was improving and he was released to return to 
work.  A December 1983 record noted that the veteran had 
minimum symptoms in the left thigh with virtually no 
findings; no further care or treatment was indicated.  
Subsequent private records show treatment for plantar 
fasciitis and pes planus.

March 1998 VA outpatient treatment records indicate that the 
veteran complained of bilateral knee pain constantly for two 
months, especially with stair climbing and prolonged walking.  
He stated that his knees "felt like they were going out."  On 
examination, there was evidence of grinding on the right, but 
range of motion was within normal limits for both knees.  No 
instability, swelling, heat or erythema was noted.  The 
diagnosis was bilateral knee pain - history of injury.

The Board finds that the preponderance of the evidence is 
against a current bilateral knee disorder, as pain alone 
without a diagnosis of a related ailment is not a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  The March 1998 outpatient 
report appears to contain a mere recitation of the veteran's 
self-reported lay history, which does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996); Espiritu, supra.  

Even assuming that the veteran has a current knee disorder, 
the record is devoid of any competent medical evidence 
linking a knee disorder to service or to his service-
connected pes planus with plantar warts or thoracic spine 
disabilities.  The service medical records are silent for 
complaints or diagnosis of, or treatment for, a knee 
disorder.  The September 1981 separation examination report 
indicates normal clinical findings for the veteran's lower 
extremities.  Although the veteran testified that he injured 
his knees in service, subsequent records indicate that the 
first treatment or complaints of knee pain appear to be in 
October 1983 due to a post-service, work-related injury to 
his left thigh.  At his March 1998 VA treatment visit, when 
he was seen for low back pain, the veteran reported his knee 
pain was due to a prior injury.  The Board is not bound to 
accept medical opinions or conclusions, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  There is no medical evidence in 
the record linking a knee disorder to his pes planus with 
plantar warts or thoracic spine disabilities.

The statements of the veteran as to his belief that a 
bilateral knee disorder is related to an in-service injury, 
or to his service-connected pes planus with plantar warts or 
his thoracic spine disability, is not competent evidence with 
regard to the nexus issue.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  There is no evidence that he has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of a knee disorder.  See Espiritu, supra.  
The veteran has not provided, nor has he asserted that there 
are any records which would provide, any competent medical 
evidence showing a nexus between a knee disorder and service 
or a service-connected disability.  Under these 
circumstances, it is the Board's judgment that no reasonable 
possibility exists that further assistance would aid in 
substantiating the claim.  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disorder, to include 
on a secondary basis, and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001) (as amended by 66 Fed. Reg. 45,620, 
45, 630 (Aug. 29, 2001)); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, the claim must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for a low back 
disorder is denied.

Service connection for a bilateral knee disorder, including 
on a secondary basis, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


